Title: From George Washington to Benjamin Franklin, 18 October 1782
From: Washington, George
To: Franklin, Benjamin


                  Sir,
                     
                     Head Quarters 18th Octr 1782.
                  
                  I have been honored with two favors of your Excellency—One presented by the Count de Segur of the 2d of April—the other delivered by the Prince de Broglio, of the 8th—both wch were rendered doubly agreeable, by the pleasure I had in receiving them from the hands of two such amiable young Gentlemen.
                  Independent of my esteem for your Excellency—be assured Sir! that my respect & regard for the French Nation at large, to whom this Country is under so great obligations—as well as the very favourable Impressions I have conceived for these particular characters, will secure my warmest attention to the persons of these distinguished young Noblemen.
                  I am much obliged by the political information, which you have taken the trouble to convey to me—but feel my self much embarrassed in my wish to make you a return in kind—At the first of the season the expectations of America were much raised, in consequence of the change of the British Ministry and the Measures of Parliament—but events have shewn, that these hopes have risen too high—The death of the Marquis of Rockingham, the advancement of the Earl of Shelburn, & the delays of Negociation, have given us very different Impressions from those we at first conceived—We now begin again to reflect upon the persevering obstinacy of the King, the wickedness of his Ministry, and the haughty pride of the Nation, which ideas recall to our Minds very disagreeable prospects—and a probable continuance of our present troubles.
                  The Military operations of the Campaign, are drawing to a close, without any very important events on this side of the Water unless the evacuation of Charles Town, which is generally expected, but not yet known to me, should take place, and form a Paragraph in the page of this years History.
                  The British Fleet from the West Indies still continues in New York.  I have not been able yet to decide on the enemy’s Intentions there—It is generally thought that a detachment of their Troops will sail with them when the Fleet returns to the West Indies—where it is conjectured their efforts for the winter, will be prosecuted with vigor.  I have the honor to be with great respt & Estm Sir Yr Most Obedt Servt
                  
                     Go: Washington
                     
                  
               